Citation Nr: 1111157	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-35 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected posterior tibialis tendon tear of the left ankle.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from June 2006 to May 2007, with additional service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The record raises the issue of entitlement to service connection for left foot condition as secondary to service-connected posterior tibialis tendon tear of the left ankle.  See April 2009 VA examination report.  This issue was not developed or certified for appeal.  As such, the Board REFERS the issue of entitlement to service connection for left foot condition as secondary to service-connected posterior tibialis tendon tear of the left ankle to the RO for appropriate action.


FINDING OF FACT

The Veteran's posterior tibialis tendon tear of his left ankle is manifested by no more than moderate limitation of ankle motion.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 10 percent for posterior tibialis tendon tear of the left ankle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code (DC) 5271 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of September 30, 2008, the date of his claim, and a 10 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  Further, he was provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records and private treatment records, afforded the Veteran a VA examination, and assisted the Veteran in obtaining evidence.  Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Law and Regulations

The Veteran maintains that he is entitled to an initial disability rating greater than 10 percent for his service-connected left ankle disability.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Discussion

Service treatment records from the Veteran's reserve service include a September 2008 chart entry in which the Veteran reported that he injured his left ankle on deployment, in approximately October 2006.  He reported that he had a one-foot drop from a cargo container, landing on his foot and causing pain.  The assessment was left ankle injury.  In November 2008, the Veteran was noted to have had a torn left posterior tibialis tendon.

In the May 2009 rating action on appeal, the RO granted service connection and assigned a 10 percent rating for posterior tibialis tendon tear, left ankle under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, for moderate limitation of motion of the ankle.

In determining whether the next higher 20 percent rating is warranted, the pertinent evidence of record has been reviewed and a discussion of such evidence follows.  

A private treatment record dated in May 2008 demonstrates that the Veteran sought treatment for left medial ankle pain.  The physician notes that the Veteran injured himself stepping off of a ladder and was subsequently diagnosed with a left posterior tibial tendon tear.  A June 2008 treatment record noted slight decrease is dorsiflexion of the left ankle; muscle strength was normal in dorsiflexion, plantar flexion and eversion, decreased in inversion.  Based on the physical examination and review of diagnostic testing, the diagnostic impression was left stage II posterior tibialis tendon dysfunction.  

VA outpatient treatment records dated in May 2008 to January 2009 demonstrate that the Veteran reported that he injured his left ankle in 2006.  He further reported that he saw an orthopedist a few months ago, where he was provided an ankle brace; however, he has not had surgery for his condition.  An August 2008 record shows that on examination, the Veteran's left ankle did not reveal edema or effusion and demonstrated good range of motion.  

The Veteran underwent a VA examination in April 2009.  At the time, the Veteran reported experiencing a constant level of discomfort of his left ankle with morning stiffness and pain getting out of bed, which progressively worsens towards the end of the day.  The pain is a general ache with episodes of sharp pain, stiffness, and swelling.  Prolonged standing greater than 15 minutes or walking more than one mile causes the Veteran to experience increased pain.  The Veteran's pain does subside with overnight rest.  He has not missed any work within the last 12 months due to his condition.  The Veteran wears an ankle brace and utilizes z-coil shoes.  He is not limited in performing activities of daily living.   

On examination, the Veteran had an antalgic gait with mild pes planus.  Palpation revealed tenderness of the posterior tibialis tendon along the distal aspect of the tibia and posterior malleolus.  There was tenderness at the insertion point at the navicular.  There was no ankle joint tenderness, no hindfoot tenderness, and no forefoot tenderness.  Range of motion revealed dorsiflexion to 10 degrees and plantar flexion to 60 degrees.  There was some mild soreness with repetitive range of motion testing, however, there was no change in the Veteran's range of motion.  Manual resistance revealed 5/5 strength with dorsiflexion, plantar flexion, inversion, and eversion.  The Veteran was able to walk on his heels, but was unable to stand on his toes without shifting his weight to his right.  There was negative laxity with anterior drawer on talar tilt strength testing of the ankle joint.  There was mild discomfort with resisted strength testing of the posterior tibialis.  

The diagnosis was left posterior tibialis tendon partial tear.  Regarding repetitive activity, the examiner opined that the Veteran will have moderate weakness, moderate fatigability, and mild loss of coordination secondary to repetitive activity painful flare-up episodes.  The examiner indicated that the Veteran's rigid ankle brace limits him from range of motion, thus, he does not expect any additional loss of range of motion secondary to painful flare-up episodes with repetitive activities.  The Veteran is able to care for himself regarding his activities of daily living, and his home life is unaffected.  The examiner characterized the Veteran's employment as mildly affected by his condition, as he has difficulty with prolonged standing, crawling, and going up and down stairs, as well as ladders.  

VA outpatient treatment records dated in April 2009 to November 2009 demonstrate that the Veteran underwent physical therapy for his left ankle disability; however, he experienced limited improvement.  The Veteran reported some improvement with the use of inserts, as he was able to run more easily, but he continued to experience left ankle pain when running.  During a May 2009 physical therapy consultation, the Veteran demonstrated left ankle dorsiflexion to 7 degrees, plantar flexion to 54 degrees, inversion to 47 degrees and eversion to 46 degrees.  The examiner noted minimal pain with plantar flexion and inversion.  A subsequent May 2009 x-ray of the Veteran's left ankle revealed an essentially normal impression, with no apparent fracture or dislocation.  There were very small inferior and posterior calcaneal enthesophytes; the ankle was noted to be otherwise normal.  The assessment was left ankle pain consistent with chronic deltoid ligament sprain and instability/hypermobility and tibialis posterior tendinosis.  

The Veteran's left ankle disability is currently evaluated as 10 percent disabling under DC 5271.  DC 5271 provides a 10 percent rating where there is moderate limitation of ankle motion and a 20 percent rating where there is marked limitation of ankle motion.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

The disability could also be rated under DC 5024, for tenosynovitis, as the service-connected disability concerns the posterior tibialis tendon; rating under that DC considers limitation of motion of the part affected.  

Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected posterior tibialis tendon tear of the left ankle.  The Board acknowledges the Veteran's reports of continuing left ankle pain.  The objective evidence, however, does not support a finding that the Veteran's disability more closely approximates marked limited motion of the ankle.  The Veteran was able to dorsiflex to 10 degrees on examination and subsequently to 7 degrees during the May 2009 VA outpatient treatment visit.  Range of motion testing of record has shown plantar flexion to 60 degrees and 54 degrees and there is an assessment of hypermobility.  This level of limitation of ankle function, with dorsiflexion approximately half of full range of motion, and plantar flexion in excess of full range of motion, does not equate to marked limitation of motion, but is more properly characterized as moderate limitation of motion.  The April 2009 VA examiner noted that while there was some mild soreness with repetitive range of motion testing, the Veteran's range of motion was not affected on repetitive testing.  

In reaching the aforementioned conclusion, the Board has considered the overall disability picture demonstrated by the record to arrive at the appropriate level of functional impairment such to provide for fair compensation in this case.  In so doing, the Board has carefully considered all applicable statutory and regulatory provisions to include 38 C.F.R. § 4.40 as well as the holding in DeLuca regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran's disability is essentially manifested by pain and hypermobility.  Although the Veteran has shown pain on motion, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected left ankle injury are, however, already contemplated by the 10 percent rating for his ankle disability.  In this regard, the April 2009 VA examiner indicated that on repetitive motion, range of motion was not affected and estimated the Veteran would have moderate weakness and fatigability secondary to repetitive activity.  .  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Extraschedular Considerations

Although the Veteran reported at the April 2009 VA examination that he had not missed any work in the previous 12 months because of his left ankle condition, the VA examiner indicated that the Veteran's employment is mildly affected by his left ankle condition, as he has difficulty with prolonged standing, crawling, and going up and down stairs as well as ladders.  As such, the Board will consider whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

In this case, the rating criteria for ankle disabilities reasonably describe the Veteran's disability level and symptomatology and provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected posterior tibialis tendon tear of the left ankle is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


